SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1046
KA 11-00189
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RONALD DOCKERY, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY RAE SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered December 8, 2010. The judgment convicted
defendant, upon a nonjury verdict, of criminal contempt in the first
degree and false personation.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
after a nonjury trial of criminal contempt in the first degree (Penal
Law § 215.51 [b] [v]) and false personation (§ 190.23). Defendant
failed to preserve for our review his contention that the allegations
in the People’s bill of particulars varied materially from the
evidence adduced by them at trial (see People v Inocencio, 173 AD2d
732, lv denied 78 NY2d 967; see generally People v Gray, 86 NY2d 10,
19), and we decline to exercise our power to review that contention as
a matter of discretion in the interest of justice (see CPL 470.15 [6]
[a]). Defendant also failed to preserve for our review his
contentions that the evidence is legally insufficient to support the
conviction of criminal contempt because the victim was not properly
named in the order of protection and because that order was improperly
issued pursuant to CPL 530.13 rather than CPL 530.11 (1) (e). Even
assuming, arguendo, that his motion for a trial order of dismissal was
timely despite having been made after he rested, we conclude that
defendant’s motion was not “ ‘specifically directed’ at” the alleged
deficiencies raised on appeal (Gray, 86 NY2d at 19). In any event,
the evidence, viewed in the light most favorable to the prosecution
(see People v Contes, 60 NY2d 620, 621), is legally sufficient to
support the conviction (see generally People v Bleakley, 69 NY2d 490,
495). Furthermore, viewing the evidence in light of the elements of
the crimes in this nonjury trial (see People v Danielson, 9 NY3d 342,
349), and affording appropriate deference to County Court’s
                                 -2-                          1046
                                                         KA 11-00189

credibility determinations (see People v White, 43 AD3d 1407, 1408, lv
denied 9 NY3d 1010), we conclude that the alleged deficiencies in the
evidence are not so substantial as to render the verdict against the
weight of the evidence (see generally Bleakley, 69 NY2d at 495).
Defendant’s further contention that the court erred in admitting in
evidence the certified copy of the order of protection and thus that
the evidence is legally insufficient with respect to the existence of
a valid order is lacking in merit, inasmuch as the record establishes
that the copy was properly certified (see CPLR 4540 [b]; cf. People v
Smith, 258 AD2d 245, 249-250, lv denied 94 NY2d 829).

     We have considered defendant’s remaining contentions and conclude
that they are without merit.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court